             Case 1:19-cv-00011 Document 1 Filed 11/20/18 Page 1 of 3




                    IN THE UNITE                         VIVAICT COURT FOR THE
                            MIDDL bq                     tttW' ALABAMA
                                                                DIVISION
                                      Z018 NOV 20 A 9: 55

A    ra( VAck. 1.1047.                 F_`13.R:A. P..44.4:ET:Ti-CLK
                                     - li..5...ft'5  i:W.T...C.D.U.Wr
                                      .-,..,LI:L..E M:_;TF-W3.'1 ALA.        ,i                   .
        Plaintiff(s),                               )         CIVIL ACTION NO 0(•(6-cv-61.7a-ki Firi-Gsc
                                                    )
                                                    )         JURY DEMAND-(MARK ONE)
                                                    )
        v.                                          )         OYES       DNO

 /no ti or                   e eASC                 ))
                                                    )
        Defendant(s).

                                                COMPLAINT

        Plaintiff(s)' ddress a d telephone number:
         AI
                                                                                                     ozirk AI-
                                                                                             .3la81.6
2.      Name and address of defendant(s):

                        o       e        or                  eAse,         oC,

3.     Place of alleged violation of civil rights:        Mob de.,      Wo rk     keie4e, bo6
4.      Date of alleged violation of civil rights: 0/7              r A had/          arra3P
                                                                               • AioV  DeC
5.     State the facts on which you base your allegation that your constitutional rights have been
       violated:

                              ela)
                                    og              790 x;10..1c                   ,4-5
                                                                                 4t}
        /         64c          Abv 3111/e, cS15MP, '

                            l)C. .717) ft2.04.1                          20,e-      Ak) F><-/-
                                                                                             4

       A/D cfi)1. .0,4-5frn -144,MO                           N62
                                                                - t6t3           qAireL F_•*_ f_41
                                                                                                 ,
                                                                                                 7
                                                                                                 "


       From                        Prove,1140:5!
                        DA-te, Med ;cill                                            WiA3 rel_e4st4
          f'Drvl PY(stv 1)-e& aciaoue •
        Case 1:19-cv-00011 Document 1 Filed 11/20/18 Page 2 of 3




6_   Relief requested:




Date: //—   is- /i
                                       Plaintiff(s) Signature




                                   2
                        7,vul I ttba-7
                               ofa Tent,—170 TSE:
     ho    E   v              06',Now
                                                            --eNr!'lt a Tivil
                                                    •-• '
           1L9 1.0            •
                                  31\ °
.5-tinoo               1‘71--V??_:?{   3n                                           pod. -
                                                               Po               srci1-1.1?
                         b Hd
                      A.ON
                       zfi -1%1                             s3119-1 -arvm xriti
           lAkirikc
           Case 1:19-cv-00011 Document 1 Filed 11/20/18 Page 3 of 3
